30 F.3d 1487
65 Fair Empl.Prac.Cas. (BNA) 288
McGough (James, Brenda)v.Bethlehem Steel Inc., Bethlehem Mines Inc., Bethlehem SteelInc. Benefit Committee, Plan Administrator Savings Plan forSalaried Employees of Bethlehem Steel and SubsidiaryCompanies, Pension Plan Trustee, Wolfe (Robert J.); Wolfe(Robert J.) v. Bethenergy Mines, Inc., Pension Plan forEligible Salaried Employees of Bethlehem Steel Corp. andSubsidiary Companies, Savings Plan for Salaried Employees ofBethlehem Steel Corp. & Subsidiary
NOS. 93-3568, 93-3569
United States Court of Appeals,Third Circuit.
June 01, 1994

Appeal From:  W.D.Pa.,
Smith, J.

837 F.Supp. 708

1
AFFIRMED.